Per Curiam:
The order appealed from is modified by striking from item No. 3 of the demand for a bill of particulars the following: “ When, where and in what manner defendants neglected, refused and failed to manufacture a reasonable quantity of said furniture and articles for sale; ” and “ when, where and in what manner, and what articles of furniture defendants neglected, failed and refused to burn in, stencil, label or brand in a suitable manner, and to whom and when large orders were sold and distributed by defendants without such imprint, denoting that said furniture was designed by plaintiff, and the amount of such orders; and the names and addresses of the persons giving such orders to defendants.” And by striking out item 5. And as so modified affirmed, without costs. Present — Clarke, P. J., Laughlin, Scott, Dowling and Shearn, J.J. Order modified as stated in opinion, and as modified affirmed, without costs. Order to be settled on notice.